DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S430 (page 10, line 3) and S450 (page 10, line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: U1, U2, R1, R2, C1, C2 (Fig. 7), U, W (Fig. 11), R3, R4, C3, C4 (Fig. 12), A, and B (Fig. 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “brake member” (claims 7 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US Pat. Pub. No. US 2014/0333250 A1; cited in IDS filed 2/14/2020) in view of Yamaguchi et al. (US Pat. Pub. No. US 2014/0205340 A1; cited in IDS filed 2/14/2020)
You et al. discloses (as in claim 1) an image forming apparatus 100 comprising: an engine unit 140 to be used for performing an image forming job (paragraph [0083]); a motor 150 to start the engine unit 140 (paragraph [0083]); a driver circuit to sense a current flowing in (as in claim 4) wherein the processor controls the driver circuit so as to supply a constant current corresponding to the determined load size (paragraphs [0086] and [0093]; claim 1); (as in claim 5) wherein the motor 150 comprises a step motor that is operable according to a plurality of phase output methods, and wherein the processor controls the driver circuit to operate the step motor 150 according to a phase output method corresponding to the determined load size (paragraph [0084]); (as in claim 6) wherein the processor controls the driving speed of the motor based on at least one of determined load size, a print paper type, or information about an environment in which the image forming apparatus is located (paragraph [0079]); (as in claim 8) wherein the driver circuit comprises: a resistor to sense the current flowing in the motor 150; a smooth circuit to smooth a voltage value of the resistor; an amplifier circuit to amplify the smoothed voltage value; and a driver to supply the motor 150 with a constant current and drive the motor 150 based on a speed control value provided by the processor (paragraphs [0093] and [0149] and claims 1-3); (as in claim 9) wherein the amplifier circuit supplies an Analog-to-Digital Converter (ADC) terminal of the processor with the amplified voltage value (paragraphs [0113] and [0149]); (as in claim 10) wherein the processor determines a speed of the motor corresponding to the determined load size by using a lookup table having speed sizes corresponding to a plurality of load sizes (paragraph [0079]); (as in claim 11) wherein the processor determines whether the motor 150 operates normally by comparing the determined load size with pre-stored load size information determined during normal driving (paragraph [0098]); (as in claim 12) a plurality of motors 150-1 to 150-4 and a plurality of driver circuits, wherein the processor measures load sizes of the plurality of motors (as in claim 13) wherein the processor respectively controls the plurality of driver circuits so as to supply a constant current corresponding to the measured load size (paragraphs [0197]-[0199]); (as in claim 14) an image forming method comprising: driving an engine unit 140 to be used for performing an image forming job, by using a motor 150 (paragraph [0083]); sensing a current flowing in the motor 150 (abstract); (as in claim 17) supplying the motor 150 with a constant current corresponding to the determined load size (paragraphs [0086] and [0093]; claim 1); (as in claim 18) wherein the motor 150 comprises a step motor 150 that is operable according to a plurality of phase output methods, and wherein the image forming method further comprises controlling the step motor 150 to operate according to a phase output method corresponding to the determined load size (paragraph [0084]); and (as in claim 20) determining whether the motor 150 operates normally by comparing the determined load size with pre-stored load size information determined during normal driving (paragraph [0098]).
You et al. differs from the instant claimed invention in not disclosing (as in claim 1) a processor to determine a load size of the motor based on the sensed current and control a driving speed of the motor based on the determined load size; (as in claim 2) wherein the processor controls the driving speed of the motor so as to have a first speed corresponding to a preset print speed of the engine unit in response to the determined load size being smaller than a preset reference load and controls the driving speed of the motor so as to have a second speed lower than the first speed in response to the determined load size being larger than the (as in claim 3) wherein, in response to the determined load size becoming smaller than the preset reference load while the motor operates at the second speed, the processor controls the driving speed of the motor so as to have the first speed; (as in claim 7) wherein the motor comprises a brake member to stop driving according to an external control signal, and wherein, in response to driving of the motor being required to be stopped, the processor selectively operates the brake member of the motor based on the determined load size; (as in claim 14) determining a load size of the motor based on the sensed current; and controlling a driving speed of the motor based on the determined load size; (as in claim 15) wherein the controlling of the driving speed comprises: in response to the determined load size being smaller than a preset reference load, controlling the driving speed of the motor so as to have a first speed corresponding to a preset print speed of the engine unit; and in response to the determined load size being larger than the preset reference load, controlling the driving speed of the motor so as to have a second speed lower than the first speed; and (as in claim 16) wherein the controlling of the driving speed comprises, in response to the determined load size becoming smaller than the preset reference load while the motor operates at the second speed, controlling the driving speed of the motor so as to have the first speed.
Yamaguchi et al. discloses an image forming apparatus 100 comprising: a motor 61, 62a, 62b, 63, 64; a speed reduction unit configured to perform a speed reduction control on the motor (claim 1); a load detection unit configured to detect an amount of a drive load of the motor (claim 3); the load detection unit detecting the amount of electric current instructed by the control unit to the motor as the amount of the drive load (claim 5); a control including: determining, in accordance with the detected amount of the drive load, a time period during 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the load detection unit as the associated speed control as taught by Yamaguchi et al. to the processor of You et al. to perform the same functionality for controlling the driving speed of the motor.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nito (US Pat. No. 10,277,152 B2) discloses an image forming apparatus comprising: an engine unit to be used for performing an image forming job; a stepping motor to start the engine unit; a current detector; and a motor control part including a constant current controller.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 1, 2022